                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Mark Johnsrud and MariBeth Johnsrud,      )
                                          )
              Plaintiffs,                 )            ORDER
                                          )
       vs.                                )
                                          )
Burlington Resources Oil and Gas Co., LP, )            Case No. 1:17-cv-209
                                          )
              Defendant.                  )


       On April 26, 2019, the court convened a settlement conference with the parties reached an

agreement resolving the matters at dispute.

       On May 29, 2019, the parties filed a “Stipulation Regarding Outstanding Case Deadlines.”

Therein they advised that they are in the process of reducing their agreement to writing and request

that all pending deadlines be suspended while they complete this process.

       The court ADOPTS the parties’ stipulation (Doc. No. 52) and GRANTS their request to

suspend all pending deadlines. All outstanding pretrial deadlines shall be stayed pending further

order of the court. The parties shall submit a joint report to the court in 30 days to advise it of the

status of their efforts to reduce the agreement to writing.

       IT IS SO ORDERED.

       Dated this 31st day of May, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court
